Citation Nr: 0407394	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a right 
index finger injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Spouse


INTRODUCTION

The veteran had active duty service from January 1971 to June 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in January 2003, and a 
substantive appeal was received in February 2003.  In October 
2003, the veteran testified at a Board hearing.

Although not certified on appeal to the Board by the RO or 
argued by the veteran or his representative at the October 
2003 hearing, the claims file does include documentation 
dated in 2001 regarding a claim and possible appeal on the 
issue of entitlement to VA home loan benefits.  This matter 
is hereby referred to the RO for clarification and any 
necessary action. 

The issue of entitlement to service connection for right 
forearm/wrist/hand disability, including possible nerve 
damage, is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part. 


FINDING OF FACT

The veteran has a one-inch scar and suffers limitation of 
palmar flexion of the right index finger with pain as 
residuals of an inservice right index finger injury.


CONCLUSION OF LAW

Disability manifested by a one-inch scar and limitation of 
palmar flexion of the right index finger with pain was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The issue before the Board involves a claim of entitlement to 
service connection for a right index finger disability.  
Service medical records show that the veteran was treated in 
March 1971 for a smashed finger which showed blood under the 
nail and skin on the index finger with some swelling.  X-rays 
were negative for any fracture.  The RO characterized the 
veteran's claim as a claim of entitlement to service 
connection for status post fracture right index finger.  
During his October 2003 hearing the veteran's representative 
clarified that the veteran was claiming service connection 
for residuals of trauma from his right finger injury.  

A June 2002 VA examination indicated that the veteran's right 
index finger showed no tenderness to palpation, no swelling 
or deformities.  There was a faint approximately one-inch 
scar.  The examiner noted that the veteran had some 
discomfort with attempts of palmar flexion of the index 
finger.  An accompanying x-ray report indicated that there 
was no fracture or dislocation, no arthritic changes and the 
soft tissues appeared normal.  During his October 2003 
hearing the veteran testified that he has pain in his right 
index finger which radiates up his arm.  A VA medical record 
dated November 2003 showed that the veteran had decreased 
sensation over median and radial autonomous sensory zone.  
There was no locking noted over thumb or index finger.  The 
examiner opined that the veteran had pain in his right 
forearm, wrist, and hand but ruled out peripheral neuropathy.  

It appears clear from the evidence that the veteran did 
suffer an injury to the right index finger during service and 
that he does currently suffer some residuals of that injury.  
The June 2002 VA examiner reported a one-inch scar and also 
reported some limitation of motion of palmar flexion of the 
right index finger with pain.  It appears that his disability 
is manifested by these current residuals.  Despite the 
veteran's contentions, an x-ray in June 2002 did not reveal 
any arthritic changes.  The Board therefore finds that 
service connection is warranted for disability manifested by 
a one-inch scar and limitation of motion of palmar flexion of 
the right index finger with pain.  While recognizing that the 
veteran is claiming additional residuals of the injury, as 
explained in the remand section of this decision, additional 
development is necessary to ensure an adequate record for 
consideration of the additional residuals.  However, since 
the evidence of record at this time does allow for a grant of 
service connection to the extent of the one inch scar and 
limitation of motion of palmar flexion of the right index 
finger with pain, the Board believes it appropriate and in 
the best interests of the veteran to grant the benefit sought 
to this limited extent now rather than wait for completion of 
the actions set forth in the remand section of this decision. 

The Board also acknowledges the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The Board 
also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, with regard to the benefit being 
granted by the Board in this decision, there is no detriment 
to the veteran as a result of any failure to fully comply 
with VCAA.  Any VCAA deficiencies with regard to the 
remaining issue will be remedied by the action directed by 
the Board in the remand section of this decision.   


ORDER

Service connection is warranted for disability manifested by 
a one-inch scar and limitation of motion of palmar flexion of 
the right index finger with pain.  To this extent, the appeal 
is granted.


REMAND

It is clear from the veteran's October 2003 hearing testimony 
that he is also claiming disability involving the right 
forearm, wrist and hand, including possible nerve damage.  
The Board notes that the veteran was seen in November 2003 
for complaints related to the forearm, wrist, thumb and 
finger, but an x-ray of the right hand was unremarkable and 
the impression was right forearm/wrist/hand pain; rule out 
peripheral neuropathy.  It appears from the medical record as 
well as the veteran's testimony that further testing will be 
scheduled in the future regarding any right 
forearm/wrist/hand symptoms.  With regard to the question of 
disability of the right forearm, wrist and hand, including 
possible nerve damage, related to the inservice injury, the 
current medical evidence is not sufficient to allow for 
informed appellate review.  Additional development is 
therefore necessary prior to appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to the issue of 
entitlement to service connection for 
disability of the right forearm, wrist 
and hand, including possible nerve 
damage, the RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).

2.  Any VA outpatient records documenting 
treatment/testing for right 
forearm/wrist/hand complaints subsequent 
to November 19, 2003, should be obtained 
and associated with the claims file. 

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
claimed disability of the right 
forearm/wrist/hand, including possible 
nerve damage.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should clearly 
report whether the veteran suffers from 
current disability of the right forearm, 
wrist and hand, including possible nerve 
damage (apart from the one inch scar and 
limitation of palmar flexion with pain of 
the right index finger for which service 
connection has already been granted).  If 
so, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such current disability 
is related to the inservice crush injury 
to the right index finger, including by 
aggravation.  A detailed rationale for 
all opinions expressed should be 
furnished. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for disability of the right 
forearm, wrist and hand, including 
possible nerve damage.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



